DETAILED ACTION

Acknowledgments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the RCE, amendment, and response filed on 09/15/2021.
Claims 1 and 5 have been amended.
Claims 1-8 are currently pending and have been examined.

Allowable Subject Matter

Claims 1-8 are allowed.  














Reasons For Allowance

The following is an Examiner's statement of reasons for allowance:

With regard to any rejections under 35 USC § 101 based upon the Alice Corporation Pty. Ltd. v. CLS Bank guidelines, the Examiner finds that the claimed invention amounts to significantly more than a judicial exception or an abstract idea. Also, the claimed invention demonstrates a practical application.  The specification clearly teaches and describes a mobile payment concierge service.  Any rejections under 35 USC § 101 are hereby withdrawn Additionally, the 2019 PEG defines the phrase “integration into a practical application” to require an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.  See MPEP 2106.04(d). In the instant case, the additional elements are at least:
With regard to the rejections under 35 USC § 103, the Examiner has carefully reviewed the Applicants responses filed on 09/15/2021.  Based upon the Applicants arguments and assertions, the Examiner is persuaded by and agrees with the Applicant.  The assertions and arguments provided by the Applicant credibly declare and make clear that the independent claims and the limitations contained therein are allowable either in part or taken as a whole over the prior art of record. None of the art of record, taken individually or combination, disclose at least the method step or system components contained within the independent claims.  Consequently, The prior art of record fails to fully disclose or reasonable teach the independent claims as a whole. See MPEP 1302.14.  Moreover, even though the individual references applied in the prior art may teach each individual limitation sufficiently, there does not appear to be sufficient grounds for combining or modifying the prior art of record to adequately arrive at the claimed invention.  See MPEP 2143.01. 




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Entrepreneur Media, Inc. Personal Concierge Service. (2012). Retrieved online 03/20/2021.
https://irp-cdn.multiscreensite.com/1c74f035/files/uploaded/SYO%20Personal%20Concierge%2C%203E%20compile.pdf
“A personal concierge service runs on the most basic of premises. People want things done but don’t have time to do them.”

BuildFire.  Implement In-App Referral Programs for Your Mobile App. (15 March 2018).  Retrieved online 03/20/2021. https://buildfire.com/mobile-app-referral-programs/

POULIN JEAN-PIERRE. (EP 3532900 A4).  A HOME AUTOMATION AND CONCIERGE SYSTEM AND METHOD FOR A PHYSICAL COMMUNITY OR NEIGHBORHOOD. “The present invention provides a home automation and concierge system and method for a community.  A user may access an interface to control home systems and device or use the concierge service to purchase goods and services available for at home delivery.”

United Chase.  United Explorer Card.  (02 June 2018).  Retrieved online 10/13/2021.  
https://www.chase.com/personal/credit-cards/united/united-explorer-card/travel-benefits




OKAMOTO KIMINORI. CONCIERGE SYSTEM. (JP 2019/040298 A). “To provide a concierge system which can make a more advantageous form of commodity information or service information desired by a person considering ordering a commodity or a service. The concierge system comprises a first concierge terminal and a second concierge terminal. When an inquiry is received through a communication line from a person considering ordering a commodity or a service, the first concierge terminal extracts, on the basis of communication contents of the person considering ordering the commodity or the service, available field information corresponding to the communication contents and access information of the second concierge terminal and inquires of the second concierge terminal about privilege information applicable to the commodity or the service. Subsequently, commodity information or service information is transmitted from the second concierge terminal to a terminal of the person considering ordering the commodity or the service.”

KIM BYOUNG SOO.  (KR 102115754 B1). CONCIERGE SERVICE SYSTEM.  “The present invention relates to a method for providing information for a customer terminal of a user registered as a member, which comprises: an authentication step of confirming whether a membership is present by receiving information on a customer terminal through an authentication unit; a first transmission step of transmitting an information list through a storage unit connected to the customer terminal; a guide step of guiding the information list in voice through an operating terminal connected to the customer terminal; a second transmission step of transmitting information selected by the customer terminal from the information list to the customer terminal through a guide unit connected to the customer terminal; and a third transmission step of transmitting a DM corresponding to the selected information by a DM processing unit connected to the customer terminal.  According to the present invention, a concierge service is provided for a customer through a network, and a screen interface for guiding a concierge service which can be remotely controlled can be provided for a customer terminal, and thus the customer can easily and conveniently enjoy a concierge service led by a concierge service operator.”



James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        

james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)